PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
MILLER, Thomas
Application No. 15/928,205
Filed: 22 Mar 2018
For: TURBOMACHINE HAVING A MOUNTING ELEMENT
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed October 5, 2020, to accept a certified copy of a foreign application.  This is also a decision on the petition under 37 CFR 1.182 to expedite the above-noted petition.

As the requisite $420.00 fee has been received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is also GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of DE 10 2017 204 954.5 on November 12, 2020.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due, mailed January 6, 2021.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET